[Cite as State v. Wofford, 2019-Ohio-2815.]

                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




STATE OF OHIO,                                  :   APPEAL NO. C-180411
                                                    TRIAL NO. B-1602231
        Plaintiff-Appellee,
                                                :      O P I N I O N.
      vs.
                                                :
JAMES WOFFORD,
                                                :
      Defendant-Appellant.



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: July 10, 2019




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

William F. Oswall Jr., for Defendant-Appellant.
                         OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

       {¶1}        Defendant-appellant James Wofford appeals the decision of the trial

court sentencing him to prison on his conviction for involuntary manslaughter. In

one assignment of error, Wofford argues that the trial court improperly declined to

consider community control in sentencing him to prison, and so he must be

resentenced. We overrule Wofford’s assignment of error and affirm the decision of

the trial court.

       {¶2}    Wofford pled guilty to one count of involuntary manslaughter under

R.C. 2903.04(A), a felony of the first degree, and an accompanying firearm

specification under R.C. 2941.145. He was sentenced to 11 years in prison for the

involuntary-manslaughter charge and three years for the firearm specification, to be

served consecutively.

       {¶3}    R.C. 2929.14(B)(1)(a)(ii) mandates that a prison term of three years be

imposed for offenses in which the offender had a firearm on his person or under his

control while committing the offense and displayed, brandished, or indicated that he

possessed the firearm, or used it to facilitate the offense. The trial court was required

to impose a separate three-year prison term for the firearm specification.

       {¶4}    Wofford does not take issue with the mandatory three-year firearm-

specification sentence, but argues that he was eligible for community control on the

involuntary-manslaughter conviction, and that the trial judge erred by failing to

consider community control as a possible sentence for that offense.




                                                2
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                 R.C. 2929.13(F)(8)

         {¶5}   Because the trial court was required to impose a prison sentence for

the involuntary-manslaughter conviction, Wofford’s assignment of error has no

merit.

         {¶6}   Generally, a prison term is presumed for a first- or second- degree

felony, but the trial court can impose community control if it makes certain findings.

R.C. 2929.13(D). Nevertheless, R.C. 2929.13(F) requires a trial court to impose a

prison sentence under certain circumstances. State v. Johnson, 116 Ohio St. 3d 541,

2008-Ohio-69, 880 N.E.2d 896, ¶ 9; See R.C. 2929.01(X)(1) (defining a mandatory

prison term as including one that must be imposed under R.C. 2929.13(F)(1) to (8)

or (12) to (22)).

         {¶7}   Similarly, this court has held that R.C. 2929.13(F)(6) requires that a

prison sentence be imposed for any first- or second- degree felony when the

defendant has a prior first- or second- degree felony conviction. State v. Kinney,

2018-Ohio-404, 105 N.E.3d 603, ¶ 23 (1st Dist.).

         {¶8}   R.C. 2929.13(F)(8) requires the court to impose a prison term for any

felony offense, except a violation of R.C. 2923.12 (carrying a concealed weapon),

during which the offender had a firearm on or about his person or under his control

while committing the felony, with respect to a portion of the sentence imposed

pursuant to R.C. 2929.14(B)(1)(a).

         {¶9}   Involuntary manslaughter under R.C. 2903.04(A) is a felony of the

first degree subject to a maximum sentence of 11 years. R.C. 2929.14(A)(1). As noted

above, the firearm specification in R.C. 2929.14(B)(1)(a)(ii) requires that the

offender had a firearm on his person or under his control while committing the




                                              3
                       OHIO FIRST DISTRICT COURT OF APPEALS



offense and displayed, brandished, or indicated that he possessed the firearm, or

used it to facilitate the offense.

       {¶10} Wofford        pled     guilty   to   involuntary   manslaughter    and      the

accompanying firearm specification, and so he admitted to committing a felony while

having a firearm on his person or under his control. Therefore, pursuant to R.C.

2929.13(F)(8), the trial court was required to impose a prison sentence for the

involuntary-manslaughter offense. Because Wofford was not eligible for community

control, his sole assignment of error is overruled, and the judgment of the trial court

is affirmed.

                                                                      Judgment affirmed.



MYERS, P.J., and BERGERON, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                   4